DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Preliminary Amendment filed on March 31, 2020.  Accordingly, claims 1-36 are cancelled, and newly added claims 37-56 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 31, 2020 is being considered by the examiner.

Allowable Subject Matter
Claims 37-56 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 37, the prior art does not teach, suggest or render obvious the claimed method for detecting operating conditions within a transformer in combination as claimed including:
Transmitting a version of the input optical signal to the sensing component, wherein the input optical signal is defined with a carrier frequency at a Brillouin value characterized for the sensing component;
Receiving a plurality of reflected optical data signals from the sensing component in response to an interaction between the sensing component and the input optical signal; and 
Analyzing the plurality of reflected optical data signals to detect one or more operating conditions within the transformer.
With regard to claim 47, the prior art does not teach, suggest or render obvious the claimed system for detecting operating conditions within a transformer in combination as claimed including:
An optical signal processing component for: receiving an input optical signal from an optical source;  transmitting a version of the input optical signal to the sensing component, wherein the version of the input optical signal is defined with a carrier frequency at a Brillouin value characterized for the sensing component;  and receiving a plurality of reflected optical data signals from the sensing component in response to an interaction between the sensing component and the version of the input optical signal; and
A processor for analyzing the plurality of reflected optical data signals to detect one or more operating conditions within the transformer.
With regard to claims 38-46 and 48-56, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants’ attention is invited to the followings whose inventions disclose similar devices.
Fontana et al. (US 4,999,743 A) generally relates to a current sensing element for determining a magnetic component (transformer or inductor) winding current has been included into the structure of the magnetic component.  The current sensing element is included as an integral part of a magnetic component by mounting a toroidal magnetic core having a current sensing winding into a receptacle of a winding bobbin of the magnetic component.  This eliminates a need for a separate board mounted current sensing winding thereby saving circuit board space and reducing overall parts count on the circuit board, and circuit assembly costs.  However, Fontana et al. fails to disclose the allowable subject matter stated in the examiner’s statement of reasons for allowance above.
Von Herzen et al. (US 2016/0003782 A1) relates to systems for detection of partial discharges in a power transformer.  The systems utilize fiber optic acoustic sensors to monitor the pressure waves associated with partial discharges and localize the discharges using appropriate measurement and analysis software.  However, Von Herzen et al. fails to disclose the allowable subject matter stated in the examiner’s statement of reasons for allowance above.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached on MON-THURS (7:00 AM - 5:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858